DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  CHRISTOPHER MARRERO, MERRA DIETZ, and BRADLEY DIETZ,
                      Appellants,

                                    v.

       GEICO GENERAL INSURANCE COMPANY d/b/a GEICO,
                         Appellee.

                              No. 4D20-2279

                          [February 3, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jaimie R. Goodman, Judge; L.T. Case No.
502006CA008234XXXMB.

   Kenneth D. Cooper, Fort Lauderdale, and Scott A. Mager of Mager
Paruas, LLC, Hollywood, for appellants.

   B. Richard Young, Adam A. Duke, and Derek L. Veliz of Young, Bill,
Boles, Palmer, Duke & Thompson, P.A., Miami, for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.